Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Bury and Mr. David Trautschold on 4/28/22.

The application has been amended as follows: 

The following claims 1, 13, and 21 have been amended as shown below:


1.            (Currently Amended) A fish tape tool comprising:
a housing including a base and a cover;
a chamber defined in the housing between the base and the cover;
a handle coupled to the base, the handle including a battery connection portion and a trigger, the trigger located in an opening defined between the handle and the base;
a drum configured to be inserted into the chamber of the housing, the drum containing a fish tape, the drum rotatable relative to the housing to dispense or retract the fish tape from the housing,
wherein the drum is one of a plurality of drums that are insertable into and removable from the chamber of the housing, each drum containing a different type of fish tape; and
wherein the drum is configured to be manually rotated relative to the housing to dispense or retract the fish tape.


13.          (Currently Amended) A fish tape assembly comprising:
a fish tape tool including a housing including a first clamshell and a second clamshell, and a chamber defined in the housing between the first clamshell and the second clamshell;
a handle coupled to the first clamshell, the handle including a trigger and a directional shuttle mechanism, the trigger positioned within an opening between the handle and the first clamshell;
a battery connection portion;
a first drum configured to be removably inserted into the chamber of the housing, the first drum containing a first fish tape; and
a second drum configured to be removably inserted into the chamber of the housing, the second drum containing a second fish tape that is different than the first fish tape, the first drum and the second drum being alternately received in the chamber of the housing,
wherein when the first drum is in the chamber of the housing and the first drum is rotated in a first rotational direction relative to the housing, the first fish tape is dispensed from the housing,
wherein when the first drum is in the chamber of the housing and the first drum is rotated in a second rotational direction relative to the housing, the first fish tape is retracted into the housing, the second rotational direction being opposite from the first rotational direction,
wherein when the second drum is in the chamber of the housing and the second drum is rotated in the first rotational direction relative to the housing, the second fish tape is dispensed from the housing, and
                wherein when the second drum is in the chamber of the housing and the second drum is rotated in the second rotational direction relative to the housing, the second fish tape is retracted into the housing.


21.          (Currently Amended) A method of operating a fish tape assembly, the fish tape assembly including a first drum containing a first fish tape, a second drum containing a second fish tape that is different than the first fish tape, [[and]] a housing including a first clamshell and a second clamshell that define a chamber therebetween, and a handle coupled to the first clamshell, the handle including a battery connection portion and a trigger, the trigger located in an opening defined between the first clamshell and the base, the method comprising:
rotating the first drum within the chamber and relative to the housing to dispense the first fish tape from the housing;
moving the first clamshell relative to the second clamshell from a closed position to an open position;
replacing the first drum with the second drum within the chamber of the housing while the first clamshell is in the open position;
moving the first clamshell relative to the second clamshell from the open position to the closed position after the second drum is replaced in the chamber; and
rotating the second drum within the chamber and relative to the housing to dispense the second fish tape from the housing.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having allowable subject matter was placed into the claims detailing the trigger position of the apparatus in combination with the other claimed limitations. Allowable subject matter was placed into the claims detailing the directional shuttle mechanism being claimed in combination with the other claimed limitations The method claims will be rejoined because of the allowable subject matter being incorporated. The applicant does not need to provide a summary of the interview because the record is complete.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 28, 2022